Citation Nr: 0907730	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
hypertensive heart disease, and arteriosclerotic heart 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic fever.

3.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from July 1951 to 
July 1955.

The convoluted procedural history of this case is worthy of 
explanation.  The Veteran was first denied service connection 
for rheumatic fever in a July 1981 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Although notified of the denial in August 
1981, the Veteran did not appeal that decision.  The Veteran 
filed a petition to reopen his previously denied claim for 
service connection for rheumatic fever in November 1993.  
That claim was denied in an April 1994 rating action by the 
RO, in which the RO found that the Veteran had not submitted 
new and material evidence.  The Veteran then filed claims for 
service connection for hypertension and hypertensive and/or 
arteriosclerotic heart disease and for an increased rating 
for his service-connected rheumatic heart disease in June 
1994.  These claims were denied in a June 1995 rating action.  
The Veteran timely appealed the denial of all three claims, 
and the matters were initially remanded by the Board of 
Veterans' Appeals (Board) in a November 1996 remand directing 
the agency of original jurisdiction (AOJ) to obtain medical 
examination of the Veteran, noting that the medical evidence 
of record at that time was both contradictory and 
inconclusive as to the Veteran's claims.  The AOJ obtained a 
VA medical examination, in partial compliance with the 
Board's directives, and again denied the Veteran's claims via 
February 1998 and June 1998 supplemental statements of the 
case.  The Veteran again appealed to the Board, and the Board 
again remanded his claims in July 2000.  In that remand, the 
Board instructed the AOJ to seek particular medical evidence 
and further VA examination of the Veteran.  

Since the Board's July 2000 remand, the AOJ has not obtained 
the required VA examination.  In a June 2004 remand and 
September 2005 decision on unrelated matters, the Board noted 
that the Veteran's claims addressed herein "remained in 
remand status" and were not ripe for Board review.  However, 
the Veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), and in March 
2007, the Veteran's representative and VA's General Counsel 
filed a Joint Motion to Vacate and Remand the Board's 
September 2005 decision.  The Court granted the motion in 
March 2007 and vacated and remanded.  The basis for the 
motion was that the Board had failed to direct the AOJ to 
complete development of the Veteran's claims, including 
particularly the VA medical examinations sought by the Board 
in the November 1996 and July 2000 remands.   

The Board must address the question of whether new and 
material evidence has been received to reopen the Veteran's 
claim for service connection for rheumatic fever.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for rheumatic fever as a claim to reopen.

The Veteran was afforded hearings in September 1996 and 
October 1998 before a Veteran's Law Judge who has since left 
the Board.  Because regulation requires that a member of the 
Board who conducts a hearing also participate in the final 
determination of the claim, and because the Board member who 
conducted the September 1996 and October 1998 hearings is no 
longer available, the Veteran was offered the opportunity to 
appear at another hearing.  He provided testimony at a 
hearing before the undersigned Veterans Law Judge in 
September 2008, who has made the determination set forth 
below as required by 38 C.F.R. § 20.707 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 
20.900(c) (2008).

Consistent with the Court's order, the Board finds that 
further evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claims 
for service connection for hypertension, hypertensive heart 
disease, and arteriosclerotic heart disease, his petition to 
reopen a claim of entitlement to service connection for 
rheumatic fever, and his claim for an increased rating for 
rheumatic heart disease.

At the outset, the Board notes that during the pendency of 
the Veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. In this case, 
the Veteran's claims were not final as of the date of the 
VCAA's enactment and have remained pending since the 
Veteran's initial filings in November 1993 and June 1994.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim).

The Board also notes that during the pendency of this appeal, 
the Court issued a decision that held that, in the context of 
a claim to reopen, VCAA notice must include an explanation 
of:  1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and respond 
with a notice letter describing what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See id.

Further, for an increased rating claim, the Board notes that 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  
In addition, if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO has not issued the Veteran any notice 
letters pursuant to the VCAA concerning any of the three 
claims currently before the Board.  In particular, the 
Veteran has not been informed of the information and evidence 
necessary to establish a claim for service connection on a 
direct basis, nor has he been informed of the evidence that 
VA would obtain for the Veteran, and the evidence that it 
would be necessary for the Veteran to provide.  Further, 
although the Veteran has been notified that he needed to 
submit new and material evidence to reopen his claim for 
service connection for rheumatic fever, he has not been 
informed of what would constitute new and material evidence 
to reopen his claim, nor has he been given any explanation of 
what constitutes new and material evidence under relevant 
regulations.  

The Board interprets the holding in Kent, supra, as requiring 
VA to inform the Veteran what specific evidence is necessary 
to reopen his claim.  In the July 1981 rating decision that 
became final, the Veteran's claim was denied based on the 
lack of medical evidence demonstrating that the Veteran in 
fact suffered from rheumatic fever while in service.  As 
such, to reopen his claim, the Veteran would need to submit 
competent medical evidence (e.g., an opinion from a medical 
doctor) showing that he suffered from rheumatic fever while 
on active duty, and that he currently suffers from residual 
symptomatology related to the in-service bout of rheumatic 
fever.  

Further, the Board finds that the VCAA duty to notify has not 
been satisfied with respect to Vazquez-Flores, supra.  The 
Board notes particularly that the Veteran has not been 
informed that he must provide or ask VA to obtain medical or 
lay evidence demonstrating a worsening or increase in 
severity of his rheumatic heart disease and the effect that 
worsening has had on his employment and daily life.  Further, 
the Veteran has not been informed that if an increase in his 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of his disability, their severity and duration, and their 
impact upon employment and daily life.  The Veteran has also 
not been provided notice of examples of types of medical and 
lay evidence that would be relevant to establishing 
entitlement to an increased rating for his heart disability.  

Thus, the Board finds that action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA and, in particular, provide notice in 
accordance with Kent and Vazquez-Flores, supra.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).

After providing the required notice, the AOJ should attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio, 16 Vet. App. at 187.

In November 1996, the Board remanded this case to the RO for 
the purpose of obtaining an opinion from a board of two VA 
cardiologists as to the true nature and extent of the 
Veteran's rheumatic heart disease and any other cardiac 
disorder present.  As the record stood at that time, there 
were multiple medical opinions of record and other medical 
evidence that conflicted with regard to the Veteran's cardiac 
health problems.  The Board instructed the examiners to:  (1) 
identify all disease processes shown in service and after 
service; (2) provide an opinion as to the onset and duration 
of any disorder found; and (3) rule in/out rheumatic fever, 
hypertension, hypertensive heart disease and arteriosclerotic 
heart disease.

Following the issuance of the remand, the AOJ afforded the 
Veteran examinations by two VA physicians whose opinions are 
helpful but not comprehensive.  For instance, in January 
1997, one VA examiner identified several cardiac disease 
processes that the Veteran had, and then indicated that the 
etiology of these disease processes was unclear.  He did not 
offer an opinion as to whether it was as likely as not that 
any disease process was related to the Veteran's period of 
active service.  Moreover, although he pointed out that 
increased blood pressure was shown in service, he did not 
discuss whether the Veteran had hypertension, and if so, 
whether it was related to the increased blood pressure that 
the Veteran displayed on active duty.

In March 1997, the other VA examiner identified several 
cardiac disorders the Veteran had and discussed documented 
in-service cardiac complaints and treatment.  He did not, 
however, indicate whether the diagnosed disorders were 
related to the in-service complaints and treatment.  For 
instance, the VA examiner opined that, due to the presence of 
the systolic murmur and sudden cardiac enlargement from March 
1954 to May 1954, it was conceivable that the Veteran had had 
rheumatic fever with residual regurgitation while in service.  
He did not then discuss the likelihood of this possibility, 
however, instead concluding that the diagnosis of rheumatic 
fever had never been confirmed and could not be excluded.  In 
addition, the March 1997 VA examiner did not definitively 
rule in or rule out the presence of hypertension, 
hypertensive heart disease, and arteriosclerotic heart 
disease, instead diagnosing a history of hypertension and 
opining that arteriosclerotic heart disease could not be 
excluded.

The RO afforded the Veteran another examination by a 
physician at Part Medical Center in March 1998.  According to 
a report of this examination-which, in some respects, 
contradicts the reports noted above and other medical 
evidence of record-the Veteran had rheumatic fever in 
service, currently has hypertension and cardiac murmurs, and 
has been labeled as having rheumatic heart disease since 
discharge from service.  The physician indicated that, in the 
absence of diagnostic studies, he was not able to diagnose 
atherosclerotic coronary disease.

As the record stands, there is insufficient medical evidence 
of record to decide the Veteran's claims.  The Veteran is 
currently service connected for rheumatic heart disease and 
asserts that symptomatology of this disability is more severe 
than reflected by the current 10 percent evaluation.  He also 
asserts that he has residual symptoms of rheumatic fever 
(presumably distinct from those caused by his service-
connected rheumatic heart disease), hypertension, and 
hypertensive heart disease and/or arteriosclerotic heart 
disease.  To determine the merits of these claims, the Board 
needs additional medical information.  Specifically, the 
Board needs to know the identity of each cardiac-related 
disorder the Veteran has, the identity of all residual 
symptoms of his claimed rheumatic fever not associated with 
his service-connected rheumatic heart disease, and all 
clinical findings associated with each of these disorders.  
In addition, with regard to each disorder, the Board needs to 
know whether it is at least as likely as not that it is 
related to the Veteran's period of active service or his 
already service-connected rheumatic heart disease.

As noted above, in both November 1996 and July 2000, the 
Board remanded the Veteran's claims for evidentiary 
development, to include specifically VA examinations.  The 
AOJ, however, has not succeeded in obtaining the specific 
medical evidence and opinions as directed in the remands, and 
in fact has taken no action whatsoever on the Veteran's 
claims since the July 2000 Board remand.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court has indicated that, if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id.

In light of the above findings, the Board concludes that 
another VA examination is needed to provide current findings 
with respect to the Veteran's claims.  The AOJ must send 
notification of the scheduled examination to the Veteran's 
latest address of record and notify him that a failure to 
report to the scheduled examination, without good cause, 
could result in a denial of his claims.  See 38 C.F.R. § 
3.655(b) (2008).  

To ensure that the Veteran is afforded due process of law and 
that the Board's decision is based on a complete record, and 
to comply with the Court's March 2007 remand, this case is 
REMANDED for the following development:

1.  The Veteran and his representative 
must be sent a corrective VCAA notice 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
relating to the Veteran's claims.  The 
AOJ must explain the type of evidence 
VA will attempt to obtain as well as 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  The letter must clearly 
explain to the Veteran that he has a 
full one-year period to respond 
(although VA may decide the claims 
within the one-year period).

In addition to providing VCAA-compliant 
notice for the Veteran's service 
connection claim, such notice must 
specifically include the legal criteria 
governing claims for increased ratings 
and for petitions to reopen previously 
denied claims.  See Kent and Vazquez-
Flores, supra.  The corrective VCAA 
notice must explain what constitutes 
new and material evidence and must 
specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any current 
residual symptomatology to rheumatic 
fever, and medical evidence showing 
that the Veteran in fact suffered from 
rheumatic fever while on active duty) 
necessary to satisfy the element of the 
underlying claim that was found 
insufficient in the July 1981 denial, 
in accordance with Kent, supra.  He 
must also be specifically instructed 
regarding the criteria for rating his 
rheumatic heart disease in accordance 
with Vazquez-Flores, supra.  

2.  The AOJ must schedule the Veteran 
for VA medical examination with a VA 
cardiologist for a comprehensive 
examination and opinion regarding the 
identity and etiology of all the 
Veteran's heart disorder(s), the 
identification of any residual symptoms 
of the Veteran's claimed in-service 
rheumatic fever, and the current 
severity of his service-connected 
rheumatic heart disease.  The AOJ must 
send notification of the scheduled 
examination to the Veteran's latest 
address of record and notify him that a 
failure to report to the scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2008).  

The examiner must review the extensive, 
conflicting medical evidence of record, 
including a thorough review of the 
Veteran's service treatment records, 
his post-service medical history, and a 
history elicited from the Veteran.  

After reviewing the record, conducting 
a thorough physical examination of the 
Veteran, and conducting all tests 
deemed necessary, the examiner must:  
(1) list all clinical findings 
associated with the Veteran's heart; 
(2) provide a diagnosis for all heart 
disorders present, including a 
diagnosis for hypertension, if extant; 
and (3) indicate which clinical 
findings are due to each diagnosed 
disorder.  The examiner must then offer 
a fully reasoned, detailed opinion as 
to the medical probabilities that any 
diagnosed hypertension, hypertensive 
heart disease, or arteriosclerotic 
heart disease, or any other diagnosed 
heart disorder is related to his period 
of active service or to already 
service-connected rheumatic heart 
disease.

In addition, the examiner must offer a 
fully reasoned, detailed opinion as to 
the medical probabilities that the 
Veteran had rheumatic fever in service.  
If the examiner determines that it is 
at least as likely as not that the 
Veteran had rheumatic fever in service, 
he or she must indicate whether the 
Veteran currently has residuals of 
rheumatic fever, and if so, fully 
identify the nature of all such 
residuals.  The examiner must also 
identify which residuals, if any, are 
separate and distinct from the 
symptomatology of the Veteran's 
service-connected rheumatic heart 
disease.  

After distinguishing the symptomatology 
and determining the etiology of each of 
the Veteran's heart disorders and 
claimed rheumatic fever, the examiner 
must focus on only those symptoms that 
are related to the Veteran's service-
connected rheumatic heart disease.  He 
or she must fully and clearly indicate, 
utilizing the nomenclature set forth in 
the rating schedule, the level of 
impairment caused solely by those 
symptoms.  In particular, the examiner 
must address whether a workload of 
greater than five METs, but not greater 
than seven METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
and whether there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
x-ray.  The examiner must further 
address whether the Veteran has 
suffered more than one episode of acute 
congestive heart failure in the past 
year, or whether a workload of greater 
than three METs but not greater than 
five METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or 
whether the Veteran displays a left 
ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  
The examiner must also address whether 
the Veteran has inactive disease 
manifested by definite enlargement of 
the heart confirmed by roentgenogram 
and clinically; dyspnea on slight 
exertion; rales, pre-tibial pitting at 
the end of the day, or other definite 
signs of beginning congestive failure; 
or preclusion of more than sedentary 
employment.

The examiner must address each item 
identified above and must fully and 
completely express the rationale on 
which he or she bases each opinion 
requested herein.

3.  After all development above is 
completed, the AOJ must review the 
medical opinion or report to ensure 
that it fully and completely complies 
with this remand and all questions 
presented in the request.  If any 
medical opinion or examination report 
is insufficient in any regard, the AOJ 
must take corrective action, including 
returning any deficient medical opinion 
or report to the examiner who issued it 
for all necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
claims on appeal must be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the Veteran and his 
representative must be furnished with a 
statement of the case and afforded an 
opportunity to respond.  (The March 
2007 joint motion indicates that a 
statement of the case is required vice 
supplemental statement of the case even 
though the Veteran has already done 
what was necessary to appeal, as is 
implicit in the Board's prior actions 
remanding these claims for evidentiary 
development.)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

